DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 02 March 2022 has been entered.  Claims 1, 2, 10, 11 and 19 have been amended.  Claims 1-20 are currently pending.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowable over the prior art as the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious independent claim language as argued by Applicant on pages 10-12 of Applicant’s Remarks dated 02 March 2022 which the Examiner considers persuasive.  As enumerated below, the prior art discloses generating synthesized animations by acquiring frames of a source video with the head and the face of a source actor, generating pose parameters from the video and receiving a target head and face of a target person and generating an output video based on the target identity information and the sets of pose parameters.  The prior art does not disclose the limitations “jointly training a first machine-learning (ML) model, a second ML model, a third ML model and a fourth ML model, wherein the first ML model is trained to extract a plurality of three dimensional (3D) features of an object depicted in an image, the second ML 
The closest prior art being Volkov et al., U.S. Publication No. 2020/0234480 discloses a system and method for realistic head turns and face animation synthesis.  Frames of a source video are received with the head and the face of a source actor.  Sets of source pose parameters are generated that represent positions of the head and facial expressions of the source actor.  A target image is received that includes the target head and the target face of a target person, identity information associated with the target face is determined and an output video based on the target identity information and the sets of source pose parameters are output.
Ha S, Kersner M, Kim B, Seo S, Kim D. MarioNETte: Few-shot Face Reenactment Preserving Identity of Unseen Targets. arXiv preprint arXiv:1911.08139. 2019 Nov 19, discloses a system and method for synthesizing a reenacted face from a target face and a driver face, the synthesized reenacted face is then animated by movement of a driver while preserving the identity of the target.  Features from the target are directly injected into the driver when generating the image.  A landmark transformer adjusts for any identity mismatch in an unsupervised fashion.

With respect to the independent claims, the claimed limitations “jointly training a first machine-learning (ML) model, a second ML model, a third ML model and a fourth ML model, wherein the first ML model is trained to extract a plurality of three dimensional (3D) features of an object depicted in an image, the second ML model is trained to calculate a mixing function, the third ML model is trained to generate a rendered image, and the fourth ML model is trained to generate an output image; ... extracting, by the first ML model, a plurality of three dimensional (3D) features from the first image and from the second image including a value of a first 3D identity-invariant feature of the puppet object, and a value of a second 3D identity-invariant feature, from the second image; calculating, by the second ML model, a mixing function, based on the first 3D identity-invariant feature and the second 3D identity-invariant feature; ... generating, by the fourth ML model, an output image based on the rendered image, the plurality of 3D features, the first image and the second image, wherein the output image depicts a target object comprising at least one 3D identity-invariant feature of the driver object” in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668